DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/9/20 and 1/20/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and as such are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for changing a light coupling ratio between the plurality of cores of the optical fiber” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See Applicant’s specification filed 1/9/2020, paragraphs [0117]-[0120] and [0154].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, 11, 13, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Dual-core antiresonant hollow core fibers”), and Huang et al (“Function of second cladding layer in hollow core tube lattice fibers”), each cited in the IDS filed 1/9/20 (see citations #18 and #13, respectively).
Re. Claim 1, Liu et al discloses a fiber preform or an optical fiber (Fig 2) comprising:
a core region comprising a plurality of cores, wherein two cores of the plurality of cores are bridged by an air gap (Fig 2, pg. 17455 “circular dual-core HC-ARF structure”; Fig 5, p. 17457 “elliptical dual core HC-ARF structure”); and
a cladding arrangement comprising a second cladding region comprising a plurality of tubes, wherein at least one split is defined in the second cladding region (Fig 2, pg. 17455 cladding formed with “cladding capillaries”; Fig 5, p. 17457 cladding formed with “adjacent cladding tubes”).
a first cladding region comprising a plurality of structures surrounding the core region, wherein the second cladding region is in between the core region and the first cladding region.
Huang et al discloses a hollow core optical fiber (i.e. “two layer TLF”) comprising a hollow core region, a first cladding layer, and a second cladding layer, wherein the first cladding region and the second cladding region each comprise a plurality of structures surrounding the hollow core region, and the second cladding region is in between the core region and the first cladding region (Fig 1(b), pgs. 1-3).  Huang et al discloses the second cladding layer suppresses confinement loss (CL) even in a small core structure, thereby providing a fiber capable of small core low bending loss, and low transmission loss (Fig 2(b)-2(c), pgs. 1-3).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of minimizing confinement loss in the fiber of Liu et al, as taught by Huang et al.
Re. Claim 10, Liu et al and Huang et al render obvious the fiber as discussed above.  Moreover, Huang et al discloses drawing a fiber preform (i.e. “stack and draw”) to form the dual-clad hollow optical fiber (pg. 2: Results section).  One of ordinary skill would have found it obvious to utilize drawing of a fiber preform to form the fiber rendered obvious by Liu et al and Huang et al as the same is a well-known fiber manufacturing method suitable for forming a hollow core, dual clad fiber.
Re. Claim 8, Liu et al and Huang et al render obvious the fiber and method as discussed above.  Liu et al discloses arranging a plurality of tubes to define a core region of the fiber preform (Fig 2, pg. 17455, “two adjacent cladding capillaries are 
Re. Claim 3, Liu et al and Huang et al render obvious the fiber and method as discussed above.  Huang et al further discloses a split in the inner (i.e. second) cladding region, and further illustrates in Figure 3(c) that the at least one split extends through the inner (i.e. second) cladding region entirely in a direction from the core region to the first cladding region.  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of minimizing confinement loss in the fiber of Liu et al, as taught by Huang et al (Huang et al: Fig 3(c)-2(c), pgs. 3-4).
Re. Claim 4, Liu et al and Huang et al render obvious the fiber and method as discussed above.  Huang et al further discloses a split in the inner (i.e. second) cladding region, and further illustrates in Figure 3(c) that the at least one split extends in a radial direction from the core region to the first cladding region.  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of minimizing confinement loss in the fiber of Liu et al, as taught by Huang et al (Huang et al: Fig 2(b)-2(c), pgs. 1-3).
Re. Claim 5, Liu et al and Huang et al render obvious the fiber and method as discussed above.  Huang et al further discloses the plurality of structures are arranged in a plurality of layers surrounding the core region (Fig 1(b), pgs. 2-3).  The claimed 
Re. Claim 6, Liu et al and Huang et al render obvious the fiber and method as discussed above.  Huang et al also discloses their fiber arrangement may further include a sensing material, such as to sense background loss and bending loss (pgs. 6-7: Methods section).  It is noted, the claimed term “sensing material” is broad in the art so as to encompass an optical signal propagating with the optical fiber for sensing purposes.  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing additional functionality to the device and method rendered obvious by Liu et al and Huang et al.
Re. Claim 7, Liu et al and Huang et al render obvious the fiber and method as discussed above.  With respect to the claim limitation, “the optical fiber is configured to act as an in-fiber interferometer for sensing,” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re. Claim 11, Liu et al and Huang et al render obvious the fiber and method as discussed above.  Liu et al discloses the dual hollow core fiber is suitable as an optical coupler, wherein the coupler comprises the dual hollow core fiber and means for changing a light coupling ratio between the plurality of cores of the optical fiber (pg. 17454, Introduction Section).  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of minimizing confinement loss in the fiber of Liu et al, as taught by Huang et al (Huang et al: Fig 2(b)-2(c), pgs. 1-3).
Re. Claim 13, Liu et al and Huang et al render obvious the fiber and method as discussed above.  Liu et al discloses the dual hollow core fiber is suitable as an optical 
Re. Claim 18, Liu et al and Huang et al render obvious the fiber and method as discussed above.  Liu et al discloses the dual hollow core optical fiber is optically coupled to at least one optical device, such as a laser (pg. 17454, Introduction Section).  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of minimizing confinement loss in the fiber of Liu et al, as taught by Huang et al (Huang et al: Fig 2(b)-2(c), pgs. 1-3).
Re. Claim 19, Liu et al and Huang et al render obvious the fiber and method as discussed above.  
However, Liu et al does not disclose the at least one optical device comprises a tapered optical fiber optically coupled to a core of the plurality of cores of the optical fiber, or wherein the at least one optical device comprises an asymmetric core fiber optically coupled to a core of the plurality of cores of the optical fiber.
Tapered optical fiber couplers and optical fiber couplers with asymmetric cores are well known in the art, and one of ordinary skill would have found the claimed arrangements obvious at the time the invention was effectively filed for the purpose of providing well known means to efficiently couple an optical signal from the laser into the optical fiber.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
.
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Dual-core antiresonant hollow core fibers”) and Huang et al (“Function of second cladding layer in hollow core tube lattice fibers”), in further view of Bloom (US 5,931,983), each cited in the IDS filed 1/9/20 (see citations #18, #13, and #1 respectively).
Re. Claims 12 and 14, Liu et al and Huang et al render obvious the fiber and method as discussed above.
However, Liu et al does not explicitly disclose the means comprises two support structures arranged to support the optical fiber, and wherein the two support structures are adapted to provide a relative movement between the two support structures.  Likewise, Liu et al does not disclose changing a light coupling ratio comprises controlling a relative movement between two support structures supporting the optical fiber.
Bloom discloses the method of forming a dual core optical fiber coupler, wherein the method of manufacturing the coupler comprises means to adjust the amount of coupling between the cores of the coupler (abstract).  Specifically, the means comprises two support structures 20 and 22 arranged to support the optical fiber, and wherein the two support structures are adapted to provide a relative movement between the two support structures (Fig 2; col. 5 lines 1-11 and 32-34; col. 6 lines 12-15).  That is, Bloom 
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of adjusting the coupling ratio of the optical fiber coupler to a desired level.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Dual-core antiresonant hollow core fibers”) and Huang et al (“Function of second cladding layer in hollow core tube lattice fibers”), in further view of Jiangsu University (CN 103091771 A), each cited in the IDS filed 1/9/20 (see citations #18, #13, and #5 respectively).
Re. Claim 15, Liu et al and Huang et al render obvious the fiber and method as discussed above.
However, Liu et al does not disclose an arrangement wherein the optical combiner’s core region comprises three cores.
Jiangsu University discloses a photonic crystal fiber directional coupler having a core region with three cores 4-6 (Fig 1; abstract).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Jiangsu University discloses the three core arrangement provides a directional coupler with low transmission loss, wide bandwidth, and low polarization-dependent loss (see Summary of the Invention in Jiangsu University).
Allowable Subject Matter
Claims 2, 9, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claims 2 and 9, the prior art does not disclose or reasonably suggest a fiber or method as required by the claim, specifically wherein the air gap is defined offset from a center of the core region, in combination with the remaining limitations of the claim.
The most applicable prior art, Liu et al, addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claim, and instead only illustrates air gaps formed in the center of the core region.  Moreover, Challener et al (US 2017/0097464 A1), cited in the IDS filed 1/9/20, discloses an air gap between adjacent hollow cores of an optical fiber, wherein the air gap is offset from the center of the fiber, but is nonetheless provided in the center of the core region (i.e. air gap is provided along center axis 360 of the core region, but axis 360 is not the center of the optical fiber).
Re. Claims 16 and 17, the prior art does not disclose or reasonably suggest the optical combiner or associated method as required by the claims, specifically wherein a first light is supplied to a first core of the three cores, and a second light is supplied to a second core of the three cores, in combination with the remaining limitations of the claim.
highlighted above in combination with the remaining features of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/11/21